 1

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10    ERIN LYNN PETERSON,                                           Case No. 1:20-cv-00379-EPG (PC)

11                           Plaintiff,                             ORDER DENYING PLAINTIFF’S
                                                                    REQUESTS FOR STATUS REPORT AND
12                v.                                                DIRECTING CLERK TO SEND PLAINTIFF
                                                                    COPY OF ORDER GRANTING DEFENSE
13    DR. VISHAL MANHAS,                                            COUNSEL’S SECOND REQUEST FOR
                                                                    EXTENSION OF TIME TO FILE
14                           Defendant.                             DISPOSITIONAL
                                                                    DOCUMENTS (ECF NO. 44)
15
                                                                    (ECF NOS. 47 & 48)
16

17
              Erin Lynn Peterson (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis in
18
     this civil rights action filed pursuant to 42 U.S.C. § 1983.
19
              On May 26, 2021, Plaintiff filed a notice of change of address, which includes a request
20
     for “status report as to signatures to obtain from Mr. Manhas.” (ECF No. 47).1 On May 27,
21
     2021, Plaintiff filed another notice of change of address, in which Plaintiff states that he “would
22
     like to know status of proceedings & documents.” (ECF No. 48).
23
              The Court will deny Plaintiff’s requests for a status report because the Court recently
24
     addressed the issue. However, because Plaintiff may not have received a copy of the order
25
     addressing the issue due to his recent transfer, the Court will direct the Clerk of Court to send
26
     Plaintiff a copy of the order granting defense counsel’s second request for extension of time to
27
              Plaintiff also asks that defense counsel be notified of Plaintiff’s new address. The Court notes that defense
              1
28   counsel was notified of Plaintiff’s new address when Plaintiff’s notice of change of address was filed with the Court.
                                                                1
 1   file dispositional documents (ECF No. 44).

 2          Additionally, the Court notes that if Plaintiff wants an update on whether defense counsel

 3   has obtained his client’s signature on the settlement documents, Plaintiff may write to defense

 4   counsel directly to request the information.

 5          Accordingly, IT IS ORDERED that:

 6               1. Plaintiff’s notices of change of address (ECF Nos. 47 & 48), which the Court

 7                  construes as requests for a status report, are denied; and

 8               2. The Clerk of Court is directed to send Plaintiff a copy of the order granting

 9                  defense counsel’s second request for extension of time to file dispositional

10                  documents (ECF No. 44).

11
     IT IS SO ORDERED.
12

13      Dated:     June 1, 2021                                /s/
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
